Exhibit 10.3

EXECUTION VERSION

JOINDER AGREEMENT

This Joinder Agreement, dated as of June 11, 2015, is to (i) the Guaranty, dated
as of June 10, 2014 (the “Guaranty”), executed in favor of BNP Paribas,
individually and as Collateral Agent and as Administrative Agent (in such
capacity, the “Administrative Agent”) and the other Lender Parties (as defined
below) and (ii) the Security Agreement, dated as of June 10, 2014 (the “Security
Agreement”), among Green Plains Processing LLC (the “Borrower”), and each
Subsidiary of the Borrower party thereto, and BNP Paribas, as collateral agent
(in such capacity, the “Collateral Agent”).

Capitalized terms used in this Joinder Agreement but not defined herein have the
meanings ascribed thereto in the Term Loan Agreement dated as of June 10, 2014
(the “Loan Agreement”) among the Borrower, various financial institutions, the
Administrative Agent and BMO Capital Markets and BNP Paribas Securities Corp.,
as joint lead arrangers and joint book runners.

Each of the undersigned, Green Plains Fairmont LLC, Green Plains Holdings II
LLC, Green Plains Obion LLC, Green Plans Superior LLC and Green Plains Wood
River LLC (each an “Additional Loan Party” and collectively, the “Additional
Loan Parties”) hereby assumes all of the obligations and liabilities of a
Guarantor (as defined in the Loan Agreement) under the Guaranty and acknowledges
and agrees that it is bound by all the terms, conditions and provisions of, and
is, and for all purposes shall be deemed to be, a Guarantor under the Guaranty
with the same force and effect as if originally named therein as a Guarantor. In
furtherance of the foregoing, each reference to a “Guarantor” and/or
“Guarantors” in any Loan Document shall be deemed to include the Additional Loan
Parties.

Each Additional Loan Party hereby assumes all of the obligations and liabilities
of a Debtor under the Security Agreement (as defined therein) and acknowledges
and agrees that it is bound by all the terms, conditions and provisions of, and
is, and for all purposes shall be deemed to be, a Debtor under the Security
Agreement with the same force and effect as if originally named therein as a
Debtor. Each Additional Loan Party hereby grants, and joins in the grant
pursuant to the Security Agreement of, a security interest in favor of the
Collateral Agent for the benefit of the Lender Parties (as defined in the
Security Agreement) in all of its right, title and interest, whether now
existing or hereafter arising or acquired, in, to and under the Collateral (as
defined in the Security Agreement) owned by such Additional Loan Party (or in
which such Additional Loan Party otherwise has any rights, title or interest).
In furtherance of the foregoing, each reference to a “Debtor” and/or “Debtors”
in any Loan Document shall be deemed to include each Additional Loan Party.

Each Additional Loan Party hereby makes the representations and warranties to be
made (i) by each Guarantor contained in the Guaranty, (ii) by each Debtor
contained in the Security Agreement and (iii) in each other Loan Document to
which it is a party (by virtue of this Joinder Agreement or otherwise). Each
Additional Loan Party hereby warrants that the information contained in the
Security Agreement schedule supplements attached hereto is true and correct as
of the date hereof. Each Additional Loan Party further represents and warrants
that this Joinder Agreement has been duly authorized, executed and delivered by
it and that this Joinder Agreement, the Guaranty and the Security Agreement
constitute the legal, valid and binding obligations of such Additional Loan
Party, enforceable against it in accordance with their terms.



--------------------------------------------------------------------------------

Each Additional Loan Party hereby agrees and acknowledges that at any time and
from time to time upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts and things
as the Administrative Agent may reasonably request in order to effect the
purposes of this Joinder Agreement.

This Joinder Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. This Joinder Agreement shall be binding upon
each Additional Loan Party and its successors and assigns. The provisions of the
last two paragraphs of the Security Agreement are incorporated herein by
reference as if fully set forth herein, mutatis mutandis.

[Signature page follows]

 

Joider



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed and delivered as of the date first above written.

 

GREEN PLAINS FAIRMONT LLC GREEN PLAINS HOLDINGS II LLC GREEN PLAINS OBION LLC
GREEN PLAINS SUPERIOR LLC GREEN PLAINS WOOD RIVER LLC By:

/s/ Jerry Peters

Name:

Jerry Peters

Title:

Chief Financial Officer

 

Joinder